DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/058,692, filed 8/8/18, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 8, 9, 13, 15-17, 19 and 20 of U.S. Patent No. 11,062,915 B2 (Hu et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of claims 1-20 of the instant application may be found in claims 1, 3, 4, 7, 8, 9, 13, 15-17, 19 and 20 of the patent.
Regarding claim 1, Hu et al 915’ discloses a method comprising: encapsulating an integrated circuit die and a through via in a molding compound, the integrated circuit die having a die connector; depositing a first dielectric layer over the molding compound; patterning a first opening through the first dielectric layer exposing the die connector of the integrated circuit die, wherein the patterning the first opening comprises exposing a top surface of the first dielectric layer to a patterned energy source using a proximity aligner, wherein a proximity photomask is separated from the top surface of the first dielectric layer while exposing the top surface of the first dielectric layer to the patterned energy source, wherein the proximity photomask has an area equal to or greater than an area of the first dielectric layer; planarizing the first dielectric layer; depositing a first seed layer over the first dielectric layer and in the first opening; and plating a first conductive via on the first seed layer (claim 1).
Regarding claim 2, Hu et al 915’ discloses wherein the first dielectric layer is deposited with a non-planar top surface (claim 1).
Regarding claim 3, Hu et al 915’ discloses wherein a gap between the proximity photomask and the first dielectric layer is filled with nitrogen while exposing the top surface of the first dielectric layer to the patterned energy source (claim 7).
Regarding claim 4, Hu et al 915’ discloses wherein the proximity photomask is separated from the first dielectric layer by 10 mm to 150 mm while exposing the top surface of the first dielectric layer to the patterned energy source (claim 7).
Regarding claim 5, Hu et al 915’ discloses wherein an entirety of the top surface of the first dielectric layer is exposed to the patterned energy source simultaneously (claim 3).
Regarding claim 6, Hu et al 915’ discloses further comprising depositing a photoresist over the first seed layer and exposing the photoresist to a second patterned energy source using an aligner (claim 4).
Regarding claim 7, Hu et al 915’ discloses wherein the first dielectric layer is planarized after patterning the first opening (claim 1).
Regarding claim 8, Hu et al 915’ discloses a method comprising: encapsulating a plurality of integrated circuit dies in a molding compound, each one of the plurality of integrated circuit dies being disposed on a wafer, each one of the plurality of integrated circuit dies having a die connector; depositing a first dielectric layer over the molding compound and the plurality of integrated circuit dies; planarizing an upper surface of the first dielectric layer; after planarizing the upper surface of the first dielectric layer, simultaneously exposing an entirety of the upper surface of the first dielectric layer to a first patterned energy source using a contact aligner, wherein exposing the first dielectric layer to the first patterned energy source comprises bringing a contact photomask into direct contact with the upper surface of the first dielectric layer; developing the first dielectric layer to form a first plurality of openings exposing the plurality of integrated circuit dies; and forming a first metallization pattern in the first plurality of openings, wherein the first metallization pattern contacts the die connectors (claim 8).
Regarding claim 9, Hu et al 915’ discloses wherein the contact photomask has a diameter greater than 200 mm (claim 13).
Regarding claim 10, Hu et al 915’ discloses wherein the contact photomask has a diameter greater than a diameter of the wafer (claim 13).
Regarding claim 11, Hu et al 915’ discloses wherein the upper surface of the first dielectric layer is deposited as a non-planar surface (claim 8).
Regarding claim 12, Hu et al 915’ discloses wherein the first dielectric layer is deposited by spin-coating (claim 8).
Regarding claim 13, Hu et al 915’ discloses wherein the forming the first metallization pattern comprises: forming a seed layer over the first dielectric layer; forming a photoresist over the seed layer; simultaneously exposing an entire upper surface of the photoresist to a second patterned energy source; developing the photoresist to form a second plurality of openings exposing the seed layer; and plating a conductive material in the second plurality of openings (claim 9).
Regarding claim 14, Hu et al 915’ discloses wherein the entire upper surface of the photoresist is exposed to the second patterned energy source by projecting an energy source through a mask, wherein the mask produces the second patterned energy source, wherein the mask has a diameter of 14 inches, and wherein the wafer has a diameter of 300 mm (claims 9 and 13).
Regarding claim 15, Hu et al 915’ discloses a method comprising: encapsulating an integrated circuit die and a through via adjacent the integrated circuit die with a molding compound; and forming a redistribution structure over the integrated circuit die, the molding compound, and the through via, wherein forming the redistribution structure comprises: depositing a first dielectric layer over the integrated circuit die, the through via, and the molding compound; planarizing the first dielectric layer; patterning the first dielectric layer to form a first opening and a second opening extending through the first dielectric layer, wherein the first opening exposes a surface of the through via, wherein the second opening exposes a surface of the integrated circuit die, and wherein patterning the first dielectric layer comprises positioning a proximity photomask spaced apart from the first dielectric layer and exposing the first dielectric layer to a first energy source patterned through the proximity photomask; and depositing a first conductive feature in the first opening and the second opening, the first conductive feature being electrically connected to the integrated circuit die and the through via (claim 15).
Regarding claim 16, Hu et al 915’ discloses wherein an entire upper surface of the first dielectric layer is simultaneously exposed to the first energy source (claim 16).
Regarding claim 17, Hu et al 915’ discloses wherein an entire upper surface of the first dielectric layer is simultaneously exposed to the first energy source (claim 17).
Regarding claim 18, Hu et al 915’ discloses wherein the first dielectric layer is deposited with a non-planar upper surface (claim 15).
Regarding claim 19, Hu et al 915’ discloses wherein the first dielectric layer is planarized to a degree of planarization greater than 95 percent (claim 19).
Regarding claim 20, Hu et al 915’ discloses wherein the first opening and the second opening are patterned with a pitch of equal to or less than 2µm (claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
September 7, 2022